United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2372
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * On Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Andre Williams,                           *
                                          * [To be published]
             Appellant.                   *
                                     ___________

                            Submitted: November 2, 1998
                                Filed: November 10, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Andre Williams appeals from the sentence imposed by the District Court1 after
he pleaded guilty to possessing with intent to distribute in excess of 50 grams of a
mixture or substance containing cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A) (Count 1), and possessing with intent to distribute cocaine, in violation of 21
U.S.C. § 841(a)(1) (Count 2). After granting the government&s motion under U.S.
Sentencing Guidelines Manual § 5K1.1 (1997), the Court sentenced Williams to ten


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
years (120 months) imprisonment on each count, and concurrent supervised release
terms of five years on Count 1 and three years on Count 2; the Court also imposed a
$250 fine on each count. This appeal followed. After appellate counsel moved to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), we granted Williams
permission to file a pro se supplemental brief, and he has done so. The government has
filed a motion to dismiss Williams&s appeal, arguing that he knowingly and voluntarily
waived his right to appeal as part of his agreement to plead guilty. We grant the
government&s motion to dismiss.

      The following relevant language appears in Williams&s written plea agreement:

      The defendant has been advised of his right to appeal any sentence
      imposed by the Court . . . . Having been advised of these rights, both the
      defendant and the United States agree to waive their right to appeal the
      sentence to be imposed under the Sentencing Guidelines, except in the
      event the Court should exercise its discretion to depart from the
      applicable Sentencing Guidelines range. In that event the adversely
      affected party retains its rights to appeal the imposed sentence.


       A defendant may waive his right to appeal; however, the waiver “must be the
result of a knowing and voluntary decision.” United States v. Michelson, 141 F.3d
867, 871 (8th Cir.), cert. denied, 67 U.S.L.W. 3258 (U.S. Oct. 13, 1998) (No. 98-
6033). We conclude that Williams waived his right to bring this appeal, as the waiver
language in the plea agreement is clear, and Williams was not “adversely affected” by
the District Court&s downward departure from the applicable Guideline range.
Moreover, at the change-of-plea hearing, Williams acknowledged that he understood
that he was waiving his right to appeal; the Court again brought the appeal waiver to
Williams&s attention at the conclusion of the sentencing hearing, with no objection or
question from Williams; Williams does not maintain on appeal that his waiver was
made unknowingly or involuntarily; and his sentence does not conflict with the plea


                                         -2-
agreement. See United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996) (so
long as sentence is not in conflict with negotiated plea agreement, knowing and
voluntary waiver of right to appeal from sentence will be enforced; waiver was
knowing and intelligent where it was included in plea agreement, it was discussed at
change-of-plea hearing, court imposed sentence without objection from defendant, and
court reviewed waiver of right to appeal at sentencing); United States v. Rutan, 956
F.2d 827, 829-30 & n.3 (8th Cir. 1992) (defendant who pleads guilty and expressly
waives statutory right to raise objections to sentence may not appeal sentence that was
part of plea agreement, so long as waiver results from knowing and voluntary decision
to forego right to appeal).

       Accordingly, we now specifically enforce Williams&s promise not to appeal by
dismissing his appeal. See United States v. His Law, 85 F.3d 379, 379 (8th Cir. 1996)
(per curiam). We also deny Williams&s pending motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-